Exhibit 10.1

--------------------------------------------------------------------------------

 
PATHEON N.V.


SHAREHOLDERS’ AGREEMENT


Dated as of July 20, 2016


--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
Article I
     
CERTAIN DEFINITIONS
Section 1.01
Definitions
2
Section 1.02
Index of Defined Terms
5
Section 1.03
Interpretation
7
Article II
     
REPRESENTATIONS AND WARRANTIES AND COVENANTS
Section 2.01
Representations and Warranties of the Company
8
Section 2.02
Representations and Warranties of the Shareholders
9
Article III
     
GOVERNANCE
Section 3.01
Composition of the Board
10
Section 3.02
Committees of the Board
13
Section 3.03
Removal
13
Section 3.04
Vacancies
13
Section 3.05
Voting Agreement
14
Section 3.06
Obligations of Directors and Officers
14
Section 3.07
Compensation of Directors
14
Article IV
     
TRANSFER
Section 4.01
General
15
Section 4.02
Compliance with Securities Laws
15
Section 4.03
Transfers Not in Compliance
16
Section 4.04
Tag-Along Rights
16
Section 4.05
Permitted Distributions
19

 
i

--------------------------------------------------------------------------------

Article V
     
REGISTRATION RIGHTS
Section 5.01
Demand Registrations
19
Section 5.02
Piggyback Registrations
22
Section 5.03
Withdrawal Rights
24
Section 5.04
Holdback Agreements
25
Section 5.05
Registration Procedures
25
Section 5.06
Registration Expenses
30
Section 5.07
Indemnification
31
Article VI
     
CERTAIN OTHER AGREEMENTS
Section 6.01
[Reserved]
33
Section 6.02
Conflicts; Privilege
33
Section 6.03
Corporate Opportunities
33
Article VII
     
MISCELLANEOUS
Section 7.01
Specific Performance
35
Section 7.02
Entire Agreement
35
Section 7.03
Notices
35
Section 7.04
Applicable Law
36
Section 7.05
Jurisdiction; Service of Process
36
Section 7.06
Waiver of Jury Trial
37
Section 7.07
Severability
37
Section 7.08
Successors; Assigns
37
Section 7.09
Amendments
37
Section 7.10
Waiver
37
Section 7.11
Proxy; Further Assurances
37
Section 7.12
Recapitalization; After Acquired Securities
38
Section 7.13
Term
38
Section 7.14
Counterparts
38
Section 7.15
Code of Conduct
38





ii

--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT


This SHAREHOLDERS’ AGREEMENT (this “Agreement”), dated as of July 20, 2016, is
made and entered into by and among Patheon N.V., a Dutch public limited
liability company (the “Company”), JLL Patheon Co-Investment Fund, L.P., a
Cayman Islands exempted limited partnership (“JLL”), Koninklijke DSM N.V., a
Dutch public limited company (“DSM”) JLL/Delta Patheon Holdings, L.P., a Cayman
Islands exempted limited partnership (the “Partnership”), Patheon Holdco
Coöperatief U.A., a Dutch cooperative with excluded liability (“Holdco Coop”),
JLL Associates V (Patheon), L.P., a Cayman Islands exempted limited partnership
(“JLL Associates V”), JLL Partners Fund V (New Patheon), L.P., a Cayman Islands
exempted limited partnership (“JLL Fund V”), and JLL Partners Fund VI (Patheon),
L.P., a Cayman Islands exempted limited partnership (“JLL Fund VI”) (JLL, DSM,
the Partnership, Holdco Coop, JLL Associates V, JLL Fund V, JLL Fund VI and any
other shareholder of the Company who may hereafter become a signatory to this
Agreement each being referred to herein as a “Shareholder” and collectively
being referred to herein as the “Shareholders”).


RECITALS


WHEREAS, the Company is currently contemplating an underwritten initial public
offering of its Common Stock (as defined herein);


WHEREAS, immediately prior to the consummation of the IPO (as defined herein),
the Partnership shall cause the distribution of, and shall distribute to its
limited partners, including JLL and DSM, all of the Common Stock previously held
by the Partnership or its Subsidiaries (such transactions, collectively, the
“Distributions”) other than the Common Stock which constitute Delayed
Distributions for the benefit of certain holders of Management Units (each as
defined in the Fifth Amended and Restated Agreement of Exempted Limited
Partnership of the Partnership, dated March 29, 2016 (as the same may be amended
from time to time, the “Partnership Agreement”));


WHEREAS, after giving effect to the Distributions but prior to giving effect to
any sale of shares by DSM in connection with the IPO, as of the Effective Date
(as defined herein), the Shareholders shall own the Common Stock set forth
opposite their respective names on Schedule I;


WHEREAS, in connection with the foregoing, the Company and each Shareholder
desire to enter into this Agreement to memorialize certain agreements of the
parties as to the governance of the Company and certain other matters related to
the Company, all in accordance with the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I


CERTAIN DEFINITIONS


Section 1.01     Definitions.  For purposes of this Agreement, terms defined in
the preamble, recitals and other Sections of this Agreement shall have the
meanings set forth therein, and the following terms shall have the following
meanings:


(a)          The term “Affiliate” means, with respect to any specified Person,
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person.  For purposes of
this definition, “control,” as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.  For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.


(b)          The term “Affiliated Entities” means, with respect to each
Shareholder bound by the terms of this Agreement, (i) any Affiliate of such
Shareholder, which, for the avoidance of doubt, shall not include (x) any
limited partners of any partnership that is solely a limited partner of JLL or
(y) any investment partnership or similar Person sponsored, managed or advised
by JLL Partners, Inc., a Delaware corporation (“JLL Partners”), excluding JLL
Fund VI, and any other limited partners of JLL as of June 24, 2014; or (ii) in
the event of the dissolution, liquidation or winding up of any Shareholder that
is a corporation, a limited liability company or a partnership, a successor
partnership all of the partners of which, a successor limited liability company
all of the members of which, or a successor corporation all of the shareholders
of which, are the Persons who were the partners of such partnership, the members
of such limited liability company or the shareholders of such corporation
immediately prior to the dissolution, liquidation or winding up of such
Shareholder.  If the Shareholder is an individual, the term “Affiliated
Entities” includes such Shareholder’s immediate Family.  Notwithstanding
anything to the contrary herein, neither the Company nor the Partnership shall
be deemed to be an Affiliated Entity of either JLL or DSM for purposes of this
Agreement.


(c)          The term “Applicable Securities Exchange” means the New York Stock
Exchange, the NASDAQ Stock Market, or any other national securities exchange
which, at the time, is the principal exchange on which or through which Equity
Securities of the Company are listed or traded.


(d)          The term “Board” means the Board of Directors of the Company.


(e)          The term “Business Day” means any calendar day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York,
or Amsterdam, The Netherlands, are authorized or required to close.


(f)          The term “Common Stock” means ordinary shares in the capital of the
Company, each with a nominal value of €0.01.


(g)          The term “Effective Date” means the consummation of the IPO.


2

--------------------------------------------------------------------------------

(h)          The term “Equity Securities” shall mean, as applicable, (i) any
capital stock (including, in the case of the Company, the Common Stock),
partnership or membership interests or other share capital, (ii) any securities
directly or indirectly convertible into or exchangeable for any capital stock,
partnership or membership interests or other share capital or securities
containing any profit participation features, (iii) any rights or options
directly or indirectly to subscribe for or to purchase any capital stock,
partnership or membership interests, other share capital or securities
containing any profit participation features or to subscribe for or to purchase
any securities directly or indirectly convertible into or exchangeable for any
capital stock, partnership or membership interests, other share capital or
securities containing any profit participation features, (iv) any share
appreciation rights, phantom share rights or other similar rights, or (v) any
securities issued or issuable with respect to the securities referred to in
clauses (i) through (iv) above in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.


(i)          The term “Exchange Act” means the United States Securities Exchange
Act of 1934 and applicable rules and regulations thereunder, in each case, as
amended.  Any reference herein to a specific section, rule or regulation of the
Exchange Act shall be deemed to include any corresponding provisions of future
law.


(j)          The term “Family” means, with respect to each Shareholder that is a
natural person, as the case may be, such Shareholder’s spouse, parents,
siblings, children (whether natural, step or by adoption), and grandchildren
(whether natural, step or by adoption), or any trust or other legal entity the
beneficiary of which is such Shareholder or such Shareholder’s spouse, parents,
siblings, children (whether natural, step or by adoption), grandchildren
(whether natural or by adoption), or their respective lineal descendants and
which is controlled by such Shareholder (a trust or other legal entity shall be
deemed to be controlled by a Shareholder if such Shareholder has the power to
direct the disposition and voting of the Shares transferred to such trust or
other legal entity).


(k)          The term “Governmental Authorization” means any approval, consent,
license, permit, waiver or other authorization issued, granted, given or
otherwise made available by or under, or any filing or other notice made to, any
Governmental Entity or pursuant to any law.


(l)          The term “Governmental Entity” means the United States of America
or any other nation, any state, territorial, local, municipality or other
political subdivision thereof, or any entity, body, agency, tribunal,
quasi-governmental entity, judicial or arbitral body, board, bureau, agency or
instrumentality, commission or court, whether domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any executive
official thereof.


(m)          The term “IPO” means the initial underwritten offering of Common
Stock of the Company to the public pursuant to an effective registration
statement under the Securities Act.


(n)          The term “Lien” means any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against the seller thereof, any filing or agreement to
file a financing statement as a debtor under the Uniform Commercial Code or any
similar statute other than to reflect ownership by a third Person of property
under a lease that is not in the nature of a conditional sale or title retention
agreement, or any subordination arrangement in favor of another Person.


3

--------------------------------------------------------------------------------

(o)          The term “Lock-Up Period” means the period ending one hundred
eighty (180) days after the date of the prospectus relating to the IPO or such
shorter period of time as the parties to any applicable lock-up agreement
entered into relating to the IPO (the “Lock-Up Agreement”) shall agree.


(p)          The term “Person” means an individual, a partnership (including a
limited partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization or other entity, or a Governmental Entity.


(q)          The term “Registrable Securities” means, as of any date, with
respect to any Shareholder, the Equity Securities of the Company that are held
by such Shareholder on such date, including Equity Securities held by the
Partnership or Holdco Coop on behalf of the Partnership, only to the extent such
Equity Securities are no longer the subject of any forfeiture or vesting
restrictions; provided that, as to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (i) a registration
statement (other than a registration statement on Form S-8 or any successor form
thereto) with respect to the sale or exchange of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement; (ii) a registration
statement on Form S-8 or any successor form thereto with respect to such
securities shall have become effective under the Securities Act; (iii) such
securities are eligible to be sold pursuant to Rule 144 under the Securities Act
without restriction as to volume or manner of sale; (iv) such securities shall
have been sold in a public offering conducted in any jurisdiction outside the
United States; or (v) such securities (once issued) have ceased to be
outstanding.


(r)          The term “SEC” means the U.S. Securities and Exchange Commission.


(s)          The term “Securities Act” means the U.S. Securities Act of 1933, as
amended, and applicable rules and regulations thereunder, in each case, as
amended.  Any reference herein to a specific section, rule or regulation of the
Securities Act shall be deemed to include any corresponding provisions of future
law.


(t)          The term “Shares” shall mean the Common Stock owned by each
Shareholder on the Effective Date, as set forth opposite such Shareholder’s name
on Schedule I attached hereto, and all additional Common Stock acquired by any
Shareholder after the Effective Date not in contravention of the terms of this
Agreement.


(u)          The term “Subsidiary” or “Subsidiaries” shall mean, with respect to
any Person, any corporation, limited liability company, partnership, joint
venture, association or other entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors thereof is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof, or
(ii) if a limited liability company, partnership, joint venture, association or
other entity (other than a corporation), a majority of limited liability
company, partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, joint venture, association or other
entity (other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, joint venture, association
or other entity gains or losses or shall be or control any managing member,
general partner or analogous controlling Person of such limited liability
company, partnership, joint venture, association or other entity.  For purposes
hereof, references to a “Subsidiary” of any Person shall be given effect only at
such times that such Person has one or more Subsidiaries and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.


4

--------------------------------------------------------------------------------

(v)          The term “Transfer” shall mean any sale, transfer, assignment,
pledge, mortgage, exchange, hypothecation, grant of a security interest or other
direct or indirect disposition or encumbrance of an interest or a participation
therein, including through any swap, structured note or any derivative
transaction of the economic interest therein (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law). 
The terms “Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” have correlative meanings.


Section 1.02     Index of Defined Terms.


Affiliate
2
Affiliated Entities
2
Agreement
1
Applicable Securities Exchange
2
Articles of Association
8
Board
2
Business Day
2
Chosen Courts
36
Common Stock
2
Company
1
Controlled Company
10
Corporate Opportunity Entities
34
Court of Chancery
36
Delaware Federal Court
36
Demand
19
Demand Participation Notice
19
Demand Registration
19
Demanding Holders
20
Demanding Shareholder
19
Distributions
1
DSM
1
DSM Director
10
Effective Date
2
Equity Securities
3
Exchange Act
3

 
5

--------------------------------------------------------------------------------

Family
3
Governmental Authorization
3
Governmental Entity
3
Holdco Coop
1
Independent Director Designees
10
IPO
3
JLL
1
JLL Associates V
1
JLL Director
10
JLL Fund V
1
JLL Fund VI
1
JLL Partners
2
Latham & Watkins
33
Lien
3
Lock-Up Agreement
4
Lock-Up Period
4
Losses
31
Maximum Amount
16
Maximum Demand Number
21
Maximum Piggyback Number
22
Other Demand Rights
22
Other Demanding Sellers
22
Other Shareholder
11
Partnership
Preamble
Partnership Agreement
1
Person
4
Piggyback Notice
22
Piggyback Registration
22
Piggyback Sellers
22
Primary Offering
23
reasonable best efforts
12
Registrable Securities
4
Registration Expenses
30
SEC
4
Securities Act
4
Selling Shareholder
11
Shareholder
1
Shareholders
1
Shares
4
Skadden
33
Subsidiaries
4
Subsidiary
4
Tag-Along Holder
16
Tag-Along Notice
16
Tag-Along Right
17
Tag-Along Sale
16
Tag-Along Sale Percentage
16
Tag-Along Securities
16
Tag-Along Seller
16
Transfer
5
Transferee
5
Transferor
5
Transferred
5





6

--------------------------------------------------------------------------------

Section 1.03     Interpretation.  In this Agreement, unless otherwise specified
or where the context otherwise requires:


(a)          the headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement;


(b)          words importing any gender shall include other genders;


(c)          words importing the singular only shall include the plural and vice
versa;


(d)          the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation”;


(e)          the words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement;


(f)          references to “Articles,” “Sections,” “Schedules” or “Exhibits”
shall be to Articles, Sections, Schedules of or Exhibits to this Agreement;


(g)          the use of the words “or,” “either” and “any” shall not be
exclusive;


(h)          wherever a conflict exists between this Agreement and any other
agreement, this Agreement shall control but solely to the extent of such
conflict;


(i)          references to “$” or “dollars” means the lawful currency of the
United States of America;


(j)          references to any agreement, contract or schedule, unless otherwise
stated, are to such agreement, contract or schedule as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
and


(k)          the parties hereto have participated jointly in the negotiation and
drafting of this Agreement; accordingly, in the event an ambiguity or question
of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provisions of this Agreement.


7

--------------------------------------------------------------------------------

ARTICLE II


REPRESENTATIONS AND WARRANTIES AND COVENANTS


Section 2.01     Representations and Warranties of the Company.  The Company
represents and warrants to each Shareholder as follows as of the date of this
Agreement:


(a)          Organization; Corporate Authority.  The Company is duly organized
and validly existing under the laws of its jurisdiction of organization and has
full corporate power and authority to execute, deliver and perform this
Agreement;


(b)          Due Authorization.  This Agreement has been duly and validly
authorized, executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that (i) the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting creditors’ rights, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceedings therefor may be brought;


(c)          No Conflict.  The execution, delivery and performance of this
Agreement by the Company do not violate or conflict with or constitute a breach
or default under (i) the amended and restated Articles of Association, as
amended by the execution of a notarial deed on the Effective Date, of the
Company (the “Articles of Association”), (ii) any judgment, order, or decree or
statute, law, rule, or regulation of any Governmental Entity applicable to the
Company, or (iii) any agreement to which the Company is a party or by which it
or its property is bound;


(d)          Capitalization. As of the Effective Date, the authorized capital
stock of the Company consists of 700,000,000 shares of Common Stock with a total
nominal value of €7,000,000.  Except as provided in the Articles of Association,
no other party is entitled to any registration or similar rights, or any
preemptive, subscription or similar rights, with respect to any Equity
Securities of the Company.  All of the Shares outstanding as of the Effective
Date shall have been duly authorized and validly issued and, immediately after
giving effect to the Distributions, shall be free and clear of all Liens, other
than Liens arising under this Agreement, the Lock-Up Agreement and applicable
federal or state securities laws, Liens arising by or on behalf of a Shareholder
with respect to Shares held by such Shareholder and, in the case of Shares held
by Holdco Coop on behalf of the Partnership, Liens arising under the Partnership
Agreement.


(e)          Voting Agreements.  Except as provided herein, there is no voting
trust, voting agreement or similar arrangement to which the Company is a party
with respect to any of its Equity Securities or any of the other matters covered
by this Agreement; and


8

--------------------------------------------------------------------------------

(f)          Governmental Authorization.  No Governmental Authorization or other
consent, approval or authorization of, or notice to, any other Person, is
necessary on the part of the Company to perform its obligations hereunder or to
authorize the execution, delivery and performance of this Agreement by the
Company, except when such Governmental Authorization, consent, approval,
authorization or notice would not reasonably be expected to, individually or in
the aggregate, have an adverse effect on the Company’s ability to perform its
obligations hereunder.


Section 2.02     Representations and Warranties of the Shareholders.  Each
Shareholder individually represents and warrants to each other Shareholder and
the Company as follows as of the date of this Agreement (or, if later, as of the
date such Shareholder becomes a party hereto):


(a)          Organization; Authority.  Such Shareholder (i) if not an
individual, is duly organized and validly existing under the laws of its
jurisdiction of organization and has full power and authority to execute,
deliver and perform this Agreement; and (ii) if an individual, is competent and
has all requisite capacity to execute, deliver and perform this Agreement;


(b)          Due Authorization.  This Agreement has been duly and validly
authorized, executed and delivered by such Shareholder and constitutes a valid
and binding obligation of such Shareholder, enforceable against such Shareholder
in accordance with its terms, except that (i) the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting creditors’ rights, and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to certain equitable defenses and to the discretion of the court
before which any proceedings therefor may be brought;


(c)          No Conflict.  The execution, delivery and performance of this
Agreement by such Shareholder do not violate or conflict with or constitute a
breach or default under (i) if such Shareholder is not an individual, such
Shareholder’s organizational documents, (ii) any judgment, order, or decree or
statute, law, rule, or regulation of any Governmental Entity applicable to such
Shareholder, or (iii) any contract to which such Shareholder is a party or by
which it or its property is bound, except when such violation, conflict, breach
or default would not reasonably be expected to, individually or in the
aggregate, have an adverse effect on such Shareholder’s ability to perform its
obligations hereunder;


(d)          Ownership.  As of such date, such Shareholder has legal and record
title to the Shares set forth opposite such Shareholder’s name on Schedule I
after giving effect to the Distributions but prior to giving effect to any sale
of shares by DSM in connection with the IPO, free and clear of all Liens imposed
by or on behalf of such Shareholder (other than Liens arising under this
Agreement, the Lock-Up Agreement and applicable federal or state securities
laws, Liens arising by or on behalf of such Shareholder with respect to Shares
held by such Shareholder and, in the case of Shares held by Holdco Coop on
behalf of the Partnership, Liens arising under the Partnership Agreement), it
being understood that the only Shares held by Holdco Coop on behalf of the
Partnership constitute Delayed Distributions for the benefit of certain holders
of Management Units (each as defined in the Partnership Agreement);


9

--------------------------------------------------------------------------------

(e)          Governmental Authorization.  No Governmental Authorization or other
consent, approval or authorization of, or notice to, any other Person, is
necessary on the part of such Shareholder to perform its obligations hereunder
or to authorize the execution, delivery and performance of this Agreement by
such Shareholder, except when such Governmental Authorization, consent,
approval, authorization or notice would not reasonably be expected to,
individually or in the aggregate, have an adverse effect on such Shareholder’s
ability to perform its obligations hereunder; and


(f)          Voting Agreements.  Except as provided herein, there is no voting
trust, voting agreement or similar arrangement to which such Shareholder is a
party with respect to any of the Shares or any of the other matters covered by
this Agreement.


ARTICLE III


GOVERNANCE


Section 3.01     Composition of the Board.


(a)          Controlled Company Director Designees.  As of the Effective Date,
and for so long as the Company is a “controlled company” under the rules of the
Applicable Securities Exchange (a “Controlled Company”), at each general meeting
of the Company or any other meeting of the Company called for the purpose of
electing directors during the term of this Agreement, or in any other
circumstances upon which a vote or other approval with respect to the election
of directors is sought, each Shareholder shall vote (or cause to be voted) the
Shares held beneficially or of record by such Shareholder (and its Affiliated
Entities) in favor of a Board consisting of twelve (12) directors, comprised of:


(i)          five (5) individuals designated by JLL for appointment as
non-executive director of the Board, who may be independent directors as
determined in accordance with the applicable rules of the Applicable Securities
Exchange (each such director, a “JLL Director”), who initially shall be Paul S.
Levy, Daniel Agroskin, Jeffrey P. McMullen, Gary Pisano and one individual to be
identified by JLL;


(ii)         three (3) individuals designated by DSM for appointment as
non-executive director of the Board, who may be independent directors as
determined in accordance with the applicable rules of the Applicable Securities
Exchange (each such director, a “DSM Director”), who initially shall be Stephan
Tanda, Hugh Welsh and Philip Eykerman;


(iii)        the Chief Executive Officer of the Company, who initially shall be
James Mullen; and


(iv)        three (3) individuals for appointment as non-executive director of
the Board, who shall be independent directors (as determined in accordance with
the applicable rules of the Applicable Securities Exchange) not affiliated with
either JLL or DSM, who initially shall be William B. Hayes, Hans Peter Hasler
and Pamela Daley, and thereafter who are nominated by the Board or any
nominating committee thereof in accordance with applicable rules of the
Applicable Securities Exchange (the “Independent Director Designees”);


10

--------------------------------------------------------------------------------

provided, however, that if any time following the Effective Date, JLL and its
Affiliated Entities, on the one hand, or DSM and its Affiliated Entities, on the
other hand (the “Selling Shareholder”), Transfers a number of Shares such that
it and its Affiliated Entities beneficially own a number of Common Stock that is
at least 10% of the aggregate number of Common Stock owned by JLL, DSM and their
respective Affiliated Entities less than the other Shareholder and its
Affiliated Entities (the “Other Shareholder”), then (at the Other Shareholder’s
sole election) the number of the Selling Shareholder’s designees set forth in
Section 3.01(a)(i) or (ii), as applicable, will be decreased by one (1) and the
number of the Other Shareholder’s designees will be increased by one (1); and
such modification to the number of each Shareholder’s designees will be effected
for each 10% relative difference in ownership of Common Stock between the
Selling Shareholder and the Other Shareholder.


(b)          Director Designees Following Termination of Controlled Company
Status.  At such time as the Company ceases to qualify as a Controlled Company,
the Board shall be required to consist of a majority of independent directors as
determined by, and in accordance with the time periods for compliance set forth
under, the applicable rules of the Applicable Securities Exchange, and the
Company shall use its reasonable best efforts, to the fullest extent permitted
under applicable law, to cause to be nominated for election to the Board and
elected to the Board the following designees:


(i)          Until the Shareholders and their respective Affiliated Entities
collectively own less than twenty percent (20%) of the issued and outstanding
Common Stock, three (3) designees (or, if the Board is comprised of more than
twelve (12) directors, such greater number of designees that represent at least
twenty-five percent (25%) of the then total number of directors constituting the
Board), of which two (2) (or such greater number as is proportionate to such
larger board) will be designated by whichever of JLL and its Affiliated
Entities, on the one hand, or DSM and its Affiliated Entities, on the other
hand, then beneficially owns a greater percentage of the issued and outstanding
Common Stock, and one (1) (or such greater number as is proportionate to such
larger board) will be designated by whichever of JLL and its Affiliated
Entities, on the one hand, or DSM and its Affiliated Entities, on the other
hand, then beneficially owns a smaller percentage of the issued and outstanding
Common Stock; and


(ii)         until the Shareholders and their respective Affiliated Entities
collectively own less than ten percent (10%) of the issued and outstanding
Common Stock, two (2) designees, consisting of one (1) designee of each of JLL
and DSM (it being understood that, in each case of this Section 3.01, each of
JLL and DSM shall have the right to designate an independent director as its
designee);


provided, however, that at such time as JLL and its Affiliated Entities, on the
one hand, or DSM and its Affiliated Entities, on the other hand, own less than
five percent (5%) of the issued and outstanding Common Stock, such party’s
designees pursuant to this Section 3.01(b) shall be allocated to the other
party, as the case may be.


11

--------------------------------------------------------------------------------

(c)          Nominations.  The Company and each of the Shareholders shall use
their respective reasonable best efforts, to the fullest extent permitted under
applicable law, to cause to be nominated for election and to be elected or
appointed, as the case may be, as directors of the Company a slate of directors
consisting of individuals meeting the requirements of this Section 3.01.  For
purposes of this Agreement, “reasonable best efforts” shall include, without
limitation, voting (or causing to be voted) all Shares held beneficially or of
record by such Shareholder (and its Affiliated Entities) in accordance with the
terms hereof, at each general meeting of the Company or any other meeting of the
Company called for the purpose of electing directors during the term of this
Agreement, or in any other circumstances upon which a vote or other approval
with respect to the election of directors is sought, as well as the Board of the
Company nominating individuals meeting the requirements of this Section 3.01, in
accordance with the terms hereof, at any applicable meetings of the Board.


(d)          Reduction in Number of Director Designees.  If at any time, the
number of directors a Shareholder is entitled to designate is decreased in
accordance with Section 3.01(a), such Shareholder shall use its reasonable best
efforts to cause the applicable number of its designees to resign from the Board
as promptly as practicable and, if needed, exercise all authority under
applicable law to have such applicable number of designees removed from the
Board, and to take all action to cause to be nominated for election and to be
elected or appointed, as the case may be, as directors or temporary directors of
the Company, the applicable number of the other party’s director designees as
determined in accordance with Section 3.01(a) to serve for the remainder of the
terms of such vacating directors.


(e)          Indemnification.  At the request of any director of the Company,
the Company shall enter into an indemnification agreement, substantially in the
form attached hereto as Exhibit A, with such person.


(f)          Subsidiary Boards.  To the extent requested by JLL or DSM the
Company shall use its reasonable best efforts, to the fullest extent permitted
under applicable law, (i) to cause the board of directors (or similar governing
bodies) of each of the Company’s wholly owned Subsidiaries to be composed of the
same individuals who constitute the Board and (ii) to the extent practicable, to
cause the board of directors (or similar governing bodies) of each of the
Company’s less than wholly owned Subsidiaries to be composed of the same
individuals who constitute the Board, but in any event of clause (i) or (ii), to
cause the board of directors of any such Subsidiary to include at least one (1)
designee of each of JLL and DSM for so long as each of JLL and DSM,
respectively, is entitled pursuant to this Agreement to designate at least one
(1) director to the Board.


(g)          Classified Board.  From and after the Effective Date, the Board
shall be comprised of three (3) classes of directors, each serving a staggered
three (3) year term (with each class comprised, as nearly as possible, of an
equal number of directors, including, as nearly as possible, a number of JLL
Directors and DSM Directors equal to their respective proportionate share of the
total number of designees to which JLL and DSM are then entitled).  As of the
Effective Date, each director of the Company shall be assigned to a class and
shall serve for a term expiring at the end of the annual general meeting of
shareholders of the Company held in the first, second or third year following
the Effective Date, subject to any earlier resignation or removal in accordance
with the terms of this Agreement and the Articles of Association.


12

--------------------------------------------------------------------------------

(h)          Chairman of the Board.  For so long as JLL and its Affiliated
Entities collectively own at least twenty percent (20%) of the issued and
outstanding Common Stock, the Company and each of the Shareholders shall use
their respective reasonable best efforts, to the fullest extent permitted under
applicable law, to cause the Chairman of the Board to be Paul S. Levy, or such
other member of the Board designated by JLL, provided such individual has agreed
to so serve.  For so long as the Company is a Controlled Company, the Chairman
of the Board shall be entitled to cast a decisive vote on all matters presented
to the Board that result in a tied vote on the Board.  For so long as (i) JLL
and its Affiliated Entities collectively own less than twenty percent (20%) of
the issued and outstanding Common Stock and (ii) DSM and its Affiliated Entities
collectively own at least twenty percent (20%) of the issued and outstanding
Common Stock, each of the Shareholders shall use their respective reasonable
best efforts, to the fullest extent permitted under applicable law, to cause the
Chairman of the Board to be an member of the Board designated by DSM, provided
such individual has agreed to so serve.


Section 3.02     Committees of the Board.  The Board may designate one or more
committees and delegate thereto such power and authority as is permitted by law
and is set forth in the resolutions creating any such committee.  Subject to the
applicable rules of the Applicable Securities Exchange at such time, the Company
shall use its reasonable best efforts, to the fullest extent permitted under
applicable law, to cause each such committee to consist of a number of JLL
Directors and DSM Directors proportional to the number of JLL Directors and DSM
Directors then members of the full Board, but in any event to include at least
one (1) JLL Director and one (1) DSM Director for so long as each of JLL and
DSM, respectively, is entitled pursuant to this Agreement to designate at least
one (1) director to the Board.


Section 3.03     Removal.  No Shareholder shall take any action in its capacity
as a shareholder of the Company to cause the removal of any director designated
by any other Shareholder without the consent of such Shareholder that had
designated such director.  Notwithstanding the foregoing, upon the request of
any Shareholder having the right to designate one or more members of the Board
pursuant to Section 3.01, which request shall be made in writing to each other
Shareholder, each Shareholder receiving such a request shall use its reasonable
best efforts and exercise all authority under applicable law to cause any or all
of the designees of the requesting Shareholder to be removed from the Board, as
and to the extent requested by the requesting Shareholder.


Section 3.04     Vacancies.  If at any time a vacancy is created on the Board by
reason of the death, removal or resignation of any director who was designated
by any Shareholder pursuant to Section 3.01 (other than a vacancy arising from a
Shareholder’s loss of a director designation right in accordance with Section
3.01(b)), the Company and the Shareholders shall, as soon as practicable, use
their respective reasonable best efforts, to the fullest extent permitted under
applicable law, to cause the election of the individual designated to fill such
vacancy by the applicable Shareholder in order to fill such vacancy for the
unexpired term of the director whom such individual is replacing.
 
13

--------------------------------------------------------------------------------

Section 3.05     Voting Agreement.


(a)          Each Shareholder agrees that, during the term of this Agreement,
(i) such Shareholder shall be present, in person or represented by proxy, at all
general meetings of the Company for the election of directors, so that all
Shares held beneficially or of record by such Shareholder shall be counted for
the purpose of determining the presence of a quorum for the election of
directors at such meetings, (ii) such Shareholder shall vote, or act by written
consent with respect to, all Shares held beneficially or of record by such
Shareholder for the election of the nominees for the Board nominated by the
Board, so long as such nominees consist of individuals meeting the requirements
of this Article III, and (iii) such Shareholder shall vote, or act by written
consent with respect to, all Shares held beneficially or of record by such
Shareholder in favor of any action or proposal that has been approved by the
Board and which requires approval of the general meeting of the Company in
accordance with article 2:107a(1) of the Dutch Civil Code, as the same may be
amended, modified or replaced from time to time.


(b)          The Company and each of the Shareholders shall, during the term of
this Agreement, use their respective reasonable best efforts, to the fullest
extent permitted under applicable law, to ensure the Articles of Association and
the Company's Board Rules are consistent with, and to take such other actions as
are necessary to satisfy, the requirements of this Article III.


(c)          Except as specifically set forth in Section 3.05 above, each
Shareholder shall be entitled to vote its Common Stock on all matters as such
Shareholder deems fit.


(d)          The Partnership shall, and each of JLL and DSM shall, to the
fullest extent permitted under applicable law, cause the general partner of the
Partnership or any applicable subsidiary of the Partnership, including Holdco
Coop, to, vote all of the Common Stock (including any Shares which constitute
Delayed Distributions for the benefit of certain holders of Management Units
(each as defined in the Partnership Agreement)) held beneficially or of record
by the Partnership or Holdco Coop, in its capacity as a Shareholder as set forth
in Section 3.05(a) above and on such matters, other than those set forth in
Section 3.05(a) above, as directed by JLL and DSM respectively, in accordance
with their and their respective Affiliated Entities’ proportional ownership of
the Company as of the record date for such vote; provided, however, that this
Section 3.05 shall cease to apply to the parties in the event that either JLL
and its Affiliates or DSM and its Affiliates, in either case own less than seven
and one-half percent (7.5%) of the issued and outstanding shares of Common
Stock.


Section 3.06     Obligations of Directors and Officers.  Nothing in this
Agreement shall be deemed to limit or restrict any director or officer of the
Company from exercising his or her fiduciary duties and responsibilities under
applicable law; it being agreed and understood that this Agreement shall apply
to each Shareholder solely in his or its capacity as a shareholder of the
Company and shall not apply to the actions, judgments, or decisions of any
individual designated by such Shareholder to be a director of the Company in his
or her capacity as a director.


Section 3.07     Compensation of Directors.  Employees of JLL, DSM or their
respective Affiliates, in each case, who are serving as directors of the
Company, shall not receive any salary or other compensation from the Company or
its Subsidiaries for their service as directors.  The Company shall reimburse,
or cause to be reimbursed, each director for reasonable travel and other
incidental expenses incurred by such director in connection with such director’s
service on the Board, on any committee of the Board and on the board of
directors (or similar governing body) of each of the Company’s Subsidiaries, as
applicable.  The foregoing notwithstanding, nothing contained in this Section
3.07 shall be construed to preclude any director from serving the Company in any
other capacity and receiving compensation for such service.


14

--------------------------------------------------------------------------------

ARTICLE IV


TRANSFER


Section 4.01     General.  Following the expiration of the Lock-Up Period, a
Shareholder may Transfer, directly or indirectly, any Equity Securities of the
Company held by such Shareholder in accordance with the terms of this Agreement;
provided, however, that prior to any such Transfer of Equity Securities of the
Company to an Affiliated Entity, the Affiliated Entity to whom the Equity
Securities of the Company are being Transferred shall, as a condition precedent
to such Transfer, agree in writing (in a form acceptable to each of JLL and DSM)
to take such Equity Securities subject to, and to comply with, all of the
provisions of this Agreement, a copy of which agreement shall be filed with the
Secretary of the Company and shall include the name and address of the Person to
whom such Equity Securities are being Transferred to which notices hereunder
shall be sent.  Each Shareholder agrees that it shall provide the Board with no
less than five (5) Business Days’ prior written notice of any proposed Transfer
of Equity Securities of the Company.  The parties hereto acknowledge and agree
that the rights of JLL and DSM to designate directors pursuant to Section 3.01
and to exercise a Demand pursuant to Section 5.01 shall not be transferrable
other than in connection with the Transfer of Equity Securities of the Company
by JLL or DSM to one or more of its Affiliated Entities (or, subsequent to such
initial Transfer, by one of its Affiliated Entities to another of its Affiliated
Entities); provided that such transfer of rights (but not Equity Securities)
shall cease to be effective, and such rights shall immediately revert to the
transferor, without any action by any Person, upon such transferee ceasing to be
an Affiliated Entity of the transferor.


Section 4.02     Compliance with Securities Laws.  Each Shareholder agrees that
any Transfer of Equity Securities of the Company permitted hereunder and engaged
in by such Shareholder shall be required to comply with all federal and state
securities laws and any securities laws of The Netherlands applicable to such
transaction.  At the request of the Company, the transferring Shareholder shall
deliver to the Company an opinion of counsel, which counsel and opinion shall be
reasonably satisfactory to the general counsel of the Company, to the effect
that the Transfer satisfies this Section 4.02.  Each book entry position or
certificate representing Shares issued to a Shareholder shall bear a notation or
legend on the reverse side thereof substantially in the following form in
addition to any other legend as required by applicable law or by agreement with
the Company:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY MAY BE REQUESTED BY THE COMPANY TO THE EFFECT THAT
SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT).


15

--------------------------------------------------------------------------------

THIS SECURITY MAY BE SUBJECT TO CERTAIN TERMS AND CONDITIONS SET FORTH IN A
SHAREHOLDERS’ AGREEMENT, DATED AS OF JULY 20, 2016 (AS MAY BE AMENDED OR
RESTATED FROM TIME TO TIME), A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY AT
ITS PRINCIPAL EXECUTIVE OFFICES.


Section 4.03     Transfers Not in Compliance.  Any purported or attempted
Transfer of Equity Securities of the Company by a Shareholder that does not
comply with this Agreement shall be void ab initio and the purported Transferee
or successor by operation of law shall not be deemed to be a shareholder of the
Company for any purpose and shall not be entitled to any of the rights of a
shareholder, including the right to vote such Equity Securities or to receive a
certificate for such Equity Securities or any dividends or other distribution on
or with respect to such Equity Securities.


Section 4.04     Tag-Along Rights.


(a)          If JLL or its Affiliated Entities, on the one hand, or DSM or its
Affiliated Entities, on the other hand (such proposed Transferor, the “Tag-Along
Seller”) proposes to Transfer, directly or indirectly (including pursuant to a
merger), in one transaction or a series of related transactions, Common Stock or
other Equity Securities of the Company (“Tag-Along Securities”) constituting an
aggregate of more than one percent (1%) of the Common Stock or other Equity
Securities of the Company issued and outstanding at such time to any Person (the
“Tag-Along Sale”), then the Tag-Along Seller shall, at least fifteen (15)
Business Days prior to any such proposed Transfer, furnish a written notice (the
“Tag-Along Notice”) to the other Shareholders (including the Partnership, with
respect to any Common Stock then held by the Partnership that are no longer the
subject of any forfeiture or vesting restrictions and may be sold in accordance
with the Partnership Agreement) at the address of each such other Shareholder
set forth herein (such person entitled to notice from the Tag-Along Seller, a
“Tag-Along Holder”).  The Tag-Along Notice shall include:


(i)     (A) the number of Tag-Along Securities proposed to be sold in the
Tag-Along Sale, (B) the aggregate purchase price (and per Tag-Along Security
purchase price) proposed to be paid in the Tag-Along Sale, (C) the fraction
expressed as a percentage determined by dividing (x) the aggregate number of
Tag-Along Securities proposed to be included in a Tag-Along Sale by the
Tag-Along Seller and its Affiliated Entities by (y) the total number of
Tag-Along Securities held by such Tag-Along Seller and its Affiliated Entities
(the “Tag-Along Sale Percentage”), (D) the maximum number of Tag-Along
Securities that may be sold by such Tag-Along Holder (or, if the Tag-Along Sale
Percentage is equal to 100%, the amount of the aggregate purchase price that is
allocable to such Tag-Along Holder (determined by multiplying (i) the
per-Tag-Along Security purchase price by (ii) the maximum number of Tag-Along
Securities that may be sold by such Tag-Along Holder)) (such maximum number or
maximum amount, the “Maximum Amount”), (E) the name and address of the proposed
purchaser, (F) any other material terms offered by such purchaser, (G) if known,
the proposed Transfer date, and (H) a representation that the proposed purchaser
has been informed of the Tag-Along Holders’ rights under this Section 4.04; and


16

--------------------------------------------------------------------------------

(ii)    an invitation to each Tag-Along Holder to make an offer to include in
the proposed Tag-Along Sale to the proposed purchaser a number of Tag-Along
Securities not to exceed the Maximum Amount on equivalent terms and conditions
and for the applicable portion of the aggregate purchase price to be given and
paid to the Tag-Along Seller (the “Tag-Along Right”), provided, however, that
Tag-Along Securities may not include any Equity Securities that remain subject
to forfeiture or vesting restrictions at the time the Tag-Along Notice is
delivered in accordance with this Section 4.04(a).


(b)          Each Tag-Along Holder shall have ten (10) Business Days following
receipt of the Tag-Along Notice to exercise the Tag-Along Right provided
pursuant to this Section 4.04 by giving written notice to the Tag-Along Seller
(with a copy to the Company) indicating whether such Tag-Along Holder desires to
exercise, in whole or in part, its Tag-Along Right and specifying the number (or
aggregate value) of Tag-Along Securities to be sold by such Tag-Along Holder in
the Tag-Along Sale.


(c)          Conditions to Tag-Along Sale.  The rights and obligations of each
Tag-Along Holder pursuant to this Section 4.04 are subject to the satisfaction
of the following conditions:


(i)     A Tag-Along Holder who participates in a Tag-Along Sale shall agree to
make the same representations, warranties, covenants, and agreements in
connection with a Tag-Along Sale as the Tag-Along Seller; provided that (A) no
such Tag-Along Holder shall be required, subject to Section 4.04(c)(i)(C) and
Section 4.04(c)(ii) below, to provide indemnities, and no such Tag-Along Holder
shall be required to make any representations and warranties about the business
of the Company or its Subsidiaries and will not be required to provide any new
non-competition or non-solicitation agreement; (B) no such Tag-Along Holder
shall be liable for the breach of any representation, warranty or covenant made
by any other Tag-Along Holder or the Tag-Along Seller; and (C) notwithstanding
anything in this Section 4.04 to the contrary, any liability relating to
representations, warranties and covenants (and related indemnities) and other
indemnification obligations entered into in connection with the Tag-Along Sale
shall be shared by all Tag-Along Holders who elect to sell Tag-Along Securities
and the Tag-Along Seller pro rata based on their respective gross proceeds to be
received in respect of Tag-Along Securities Transferred in the Tag-Along Sale
(except with respect to representations and warranties or covenants or
indemnities as to any specific Shareholder, for which only such Shareholder
shall be responsible) and in any event shall not exceed the total proceeds
actually received by such Tag-Along Holder as consideration for its Tag-Along
Securities in such Tag-Along Sale.  Each Tag-Along Holder participating in such
Tag-Along Sale and the Tag-Along Seller will be responsible for its
proportionate share of the costs of the proposed Tag-Along Sale incurred for the
benefit of the Tag-Along Seller and all participating Tag-Along Holders to the
extent not paid or reimbursed by the proposed purchaser or the Company; provided
that no Tag-Along Holder shall be required to pay (x) any expenses incurred
individually by any other Tag-Along Holder or any of the Tag-Along Seller for
its own benefit or (y) any portion of a break-up or termination fee payable in
connection with such Tag-Along Sale.


17

--------------------------------------------------------------------------------

(ii)    In the event that the Tag-Along Seller is required to provide
representations, warranties or indemnities in connection with the Tag-Along Sale
(other than representations, warranties or indemnities concerning the Tag-Along
Seller’s valid ownership of its Tag-Along Securities free of all Liens, the
Tag-Along Seller’s authority, power and right to enter into and consummate the
sale without violating any other agreement, and the Tag-Along Seller’s due
execution and delivery of the documents related to the sale and the
enforceability of such documents) and the Tag-Along Seller is required to
indemnify the proposed purchaser in such Tag-Along Sale, then each Tag-Along
Holder shall indemnify the Tag-Along Seller (or shall provide the same indemnity
as the Tag-Along Seller to the proposed purchaser in the Tag-Along Sale) to the
extent of the lesser of (A) its pro rata share of such indemnification payments
(based upon the total consideration received by such Tag-Along Holder divided by
the total consideration received by all sellers in such Tag-Along Sale) and (B)
the total proceeds actually received by such Tag-Along Holder as consideration
for its Tag-Along Securities in such Tag-Along Sale.  In any such event, such
liability shall be several and not joint with any other Person.


(d)          For the avoidance of doubt and notwithstanding anything to the
contrary herein, the requirements of this Section 4.04 shall not apply (i) to
Transfers to an Affiliated Entity in accordance with the terms hereof, (ii) to
any offering or sale of Equity Securities pursuant to Article V hereof, or (iii)
to any distribution of Equity Securities in accordance with Section 4.05
hereof.  For the avoidance of doubt and notwithstanding anything to the contrary
herein, the requirements of this Section 4.04 shall apply to Transfers of Equity
Securities of the Company to the Company or the Partnership or any of their
respective Subsidiaries.


(e)          If a Tag-Along Holder exercises its Tag-Along Rights under this
Section 4.04, (i) the Tag-Along Seller shall use commercially reasonable efforts
to cause the closing of the purchase of the Tag-Along Securities with respect to
which such rights have been exercised to take place concurrently with the
closing of the sale of the Tag-Along Seller’s Tag-Along Securities; and (ii)
such Tag-Along Holder shall use reasonable best efforts to secure any
Governmental Authorization required to be obtained by such Tag-Along Holder and
shall provide any information that may be needed from such Tag-Along Holder in
connection therewith, to comply as soon as reasonably practicable with all
applicable laws and to take all such other actions and to execute such
additional documents as are necessary or appropriate in order to consummate the
sale of such Tag-Along Holder’s Tag-Along Securities in the Tag-Along Sale.


18

--------------------------------------------------------------------------------

(f)          If the proposed purchaser elects to purchase only such aggregate
number of Tag-Along Securities as originally agreed with the Tag-Along Seller,
then the number of Tag-Along Securities to be sold by the Tag-Along Seller and
all Tag-Along Holders electing to participate in the Tag-Along Sale shall be
reduced pro rata to such aggregate number.  In the event that no Tag-Along
Holders exercise their rights to participate in a Tag-Along Sale, the Tag-Along
Seller shall have sixty (60) days from the date of such Tag-Along Notice to
consummate the transaction on terms, including price, no more favorable to the
Tag-Along Seller than those set forth in the Tag-Along Notice (provided that
such transaction includes the sale of that number of Tag-Along Securities
proposed to be sold by the Tag-Along Seller in the Tag-Along Notice) without
being required to provide an additional Tag-Along Notice to the Tag-Along
Holders.  Any Tag-Along Securities not sold within such period of sixty (60)
days shall continue to be subject to the requirements of this Section 4.04.


Section 4.05     Permitted Distributions.  Notwithstanding anything to the
contrary in this Agreement or the Partnership Agreement, each of JLL and its
Affiliated Entities that is a partnership shall be entitled to make (i) a pro
rata distribution of its Shares to its limited partners and (ii) a non pro rata
distribution of its Shares to its general partner and its limited partners that
are controlled by JLL Partners or its Affiliates, in each case, from time to
time in its sole discretion, in accordance with applicable law and its limited
partnership agreement.  Any such Shares distributed to JLL’s Affiliated Entities
shall remain subject to the terms and conditions of this Agreement until such
time as such Shares have been distributed or otherwise Transferred to entities
which are not Affiliated Entities of JLL.  Notwithstanding anything to the
contrary in this Agreement, the Partnership may distribute Shares held by the
Partnership or Holdco Coop on behalf of the Partnership to its partners in
accordance with applicable law and the Partnership Agreement, as such Shares
become free of any applicable forfeiture or vesting restrictions.


ARTICLE V


REGISTRATION RIGHTS


Section 5.01     Demand Registrations.


(a)          At any time after the expiration of the Lock-Up Period, each of JLL
and DSM shall be entitled to make a written request of the Company (a “Demand”),
for registration under the Securities Act of the applicable Registrable
Securities held by JLL or its Affiliated Entities, on the one hand, or DSM or
its Affiliated Entities, on the other hand (each, a “Demand Registration”).  The
Shareholder making such Demand (the “Demanding Shareholder”) shall specify (i)
the aggregate number of Registrable Securities held by it or its Affiliated
Entities requested to be registered and (ii) the intended method of distribution
in connection with such Demand Registration to the extent then known.  Within
three (3) Business Days of receipt of a Demand, the Company shall give written
notice of such Demand to all other Shareholders, which notice shall include the
material terms and conditions of the registration, to the extent then known;
provided that, if such terms are not then known, the Demanding Shareholder shall
promptly notify the Company and the other Shareholders when such information
becomes available.  Subject to Section 5.01(f), the Company shall include in
such registration all Registrable Securities with respect to which it has
received a written request for inclusion therein (a “Demand Participation
Notice”) within ten (10) Business Days (five (5) Business Days in the case of a
short-form registration) after the receipt by such Shareholder of the Company’s
notice required by this paragraph.  The Company shall not be required to file
any registration statement covering Registrable Securities with an aggregate
fair market value less than $50 million.  The Demanding Shareholder, together
with all holders participating in any Demand Registration following notice
thereof pursuant to this Section 5.01(a) are collectively referred to herein as
the “Demanding Holders.”


19

--------------------------------------------------------------------------------

(b)          Number of Demand Registrations.  JLL and DSM shall each be entitled
to five (5) Demand Registrations.  Participation by JLL or DSM in a Demand
Registration pursuant to a Demand Participation Notice (rather than as the
Demanding Shareholder) shall not be counted as a Demand of such Shareholder. 
The IPO shall not be counted as a Demand of either JLL or DSM.


(c)          Satisfaction of Obligations.  A registration in respect of a Demand
shall not be treated as a Demand Registration until (i) the applicable
registration statement under the Securities Act has been filed with the SEC with
respect to such Demand Registration (which shall include any registration
statement that is not withdrawn by holders of Registrable Securities in the
circumstances contemplated by Section 5.02(c)), and (ii) such registration
statement shall have been maintained continuously effective for a period of at
least one hundred eighty (180) days until such time as the Company is entitled
to use a short form registration statement pursuant to the Securities Act, in
which case such Demand Registration shall be maintained continuously effective
for a period of three years or such shorter period during which all Registrable
Securities included therein have been disposed of thereunder in accordance with
the method of distribution set forth in such registration statement, subject in
each case, to black-out periods or other restrictions imposed by the Company as
required by applicable federal or state securities laws.


(d)          Availability of Short Form Registrations.  The Company shall use
reasonable best efforts to comply with the requirements for use of short-form
registrations for the sale of Registrable Securities under the Securities Act.


(e)          Restrictions on Demand Registrations.  The Company shall not be
obligated to effect any Demand Registration within ninety (90) days of the
effective date of (A) a “firm commitment” underwritten registration in which all
Shareholders were given “piggyback” rights pursuant to Section 5.02 or (B) any
other Demand Registration.  In addition, the Company shall be entitled to
postpone (upon written notice to all Shareholders) for up to ninety (90) days
the filing or the effectiveness of a registration statement in respect of a
Demand (but no more than once in any period of twelve (12) consecutive months)
if the Board determines in good faith and in its reasonable judgment that
effecting the Demand Registration in respect of such Demand would have a
material adverse effect on the Company or any of its Subsidiaries, any pending
transaction involving the Company or any of its Subsidiaries, or any transaction
then under consideration by the Company or any of its Subsidiaries.  In the
event of a postponement by the Company of the filing or effectiveness or a
registration statement in respect of a Demand, the Demanding Holders shall have
the right to withdraw such Demand in accordance with Section 5.03.


20

--------------------------------------------------------------------------------

(f)          Participation in Demand Registrations.  The Company shall not
include any Equity Securities other than Registrable Securities in a Demand
Registration, except with the written consent of the Demanding Shareholder(s). 
If, in connection with a Demand Registration, any managing underwriter (or, if
such Demand Registration is not an underwritten offering, a nationally
recognized independent underwriter (which underwriter shall be reasonably
acceptable to the Company and whose fees and expenses shall be borne solely by
the Company, except that each Person selling securities in any secondary
offering shall bear their proportionate share of any underwriter’s discounts,
commissions and similar amounts)) selected by the Demanding Shareholder advises
the Company and the Demanding Shareholder that, in its opinion, the inclusion of
all the Registrable Securities sought to be registered in connection with such
Demand Registration would adversely affect the marketability of the Registrable
Securities sought to be sold pursuant thereto, then the Company shall include in
the registration statement applicable to such Demand Registration only such
securities as the Company and the Demanding Shareholder are advised by such
underwriter can be sold without such an effect (the “Maximum Demand Number”), as
follows and in the following order of priority:


(i)     first, the number of Registrable Securities sought to be registered by
each Demanding Holder, pro rata in proportion to the number of Registrable
Securities sought to be registered by all such Demanding Holders; and


(ii)    second, and only if the number of Registrable Securities to be included
under clause (i) above is less than the Maximum Demand Number, the number of
securities sought to be included by the Company and any other Person for which
the Company is obligated to register securities pursuant to written contractual
arrangements with such Person, pro rata in proportion to the number of
securities sought to be sold by all such other sellers, which in the aggregate,
when added to the number of securities to be included pursuant to clause (i)
above, equals the Maximum Demand Number.


(g)          Selection of Underwriters.  If the Demanding Shareholder requests
that such Demand Registration be an underwritten offering, then the Demanding
Shareholder shall select a nationally recognized underwriter or underwriters to
manage and administer such offering, such underwriter or underwriters, as the
case may be, to be subject to approval by the Company, which approval shall not
be unreasonably withheld, conditioned or delayed; provided that JLL or DSM
(whichever is not such Demanding Shareholder) shall be entitled to participate
in all discussions relating thereto and shall be consulted prior to the making
of any such selection by the Demanding Shareholder.


(h)          Other Registrations.  If the Company has received a Demand, and if
the applicable registration statement in respect of such Demand has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its Equity Securities under the Securities Act
(other than a registration relating to the Company’s employee benefit plans,
exchange offers by the Company, or a merger or acquisition of a business or
assets by the Company, including a registration on Form S-4 or Form S-8 or any
successor form), whether on its own behalf or at the request of any holder or
holders of such securities, until a period of at least ninety (90) days has
elapsed from the effective date of any Demand Registration, unless a shorter
period of time is approved by the Board in good faith.  Notwithstanding the
foregoing, the Company shall be entitled to postpone any such Demand
Registration and may file or cause to be effected such other registration in
accordance with the terms of Section 5.01(e).


21

--------------------------------------------------------------------------------

Section 5.02     Piggyback Registrations.


(a)          Right to Piggyback.  Except with respect to the IPO and except to
the extent provided in Section 5.01 with respect to Demand Registrations, and
subject to the conditions set forth herein, whenever the Company proposes to
register under the Securities Act any of its Equity Securities (other than a
registration relating to the Company’s employee benefit plans or management
incentive plans, exchange offers by the Company, or a merger or acquisition of a
business or assets by the Company, including a registration on Form S-4 or Form
S-8 or any successor form) (a “Piggyback Registration”), the Company shall give
all Shareholders holding Registrable Securities prompt written notice thereof
(but not less than fifteen (15) Business Days prior to the filing by the Company
with the SEC of any registration statement with respect thereto).  Such notice
(a “Piggyback Notice”) shall specify, at a minimum, the number of securities
proposed to be registered, the proposed date of filing of such registration
statement with the SEC, the proposed method of distribution, the proposed
managing underwriter or underwriters (if any and if known), and a good faith
estimate by the Company of the proposed minimum offering price of such
securities.  Upon the written request of a Shareholder given within ten (10)
Business Days of such Shareholder’s receipt of the Piggyback Notice (which
written request shall specify the number of Registrable Securities intended to
be disposed of by such Shareholder and the intended method of distribution
thereof), the Company shall, subject to Section 5.02(b), include in such
registration all Registrable Securities with respect to which the Company has
received such written requests for inclusion.


(b)          Priority on Piggyback Registrations.  If, in connection with a
Piggyback Registration, any managing underwriter (or, if such Piggyback
Registration is not an underwritten offering, a nationally recognized
independent underwriter selected by the Company (which shall be reasonably
acceptable to the holders of a majority of the Registrable Securities sought to
be included in such Piggyback Registration and whose fees and expenses shall be
borne solely by the Company, except that each Person selling securities in any
secondary offering shall bear their proportionate share of any underwriter’s
discounts, commissions and similar amounts)) advises the Company and the holders
of the Registrable Securities sought to be included in such Piggyback
Registration, that, in its opinion, the inclusion of all the securities sought
to be included in such Piggyback Registration by the Company, any Persons who
have sought to have securities registered thereunder pursuant to rights to
demand other than pursuant to “piggyback” or other incidental or participatory
registration rights (such demand rights being “Other Demand Rights” and such
Persons being “Other Demanding Sellers”), any holders of Registrable Securities
seeking to sell such securities in such Piggyback Registration (“Piggyback
Sellers”) and any other proposed sellers, in each case, if any, would adversely
affect the marketability of the securities sought to be sold pursuant thereto,
then the Company shall include in the registration statement applicable to such
Piggyback Registration only such securities as the Company, the Other Demanding
Sellers, and the Piggyback Sellers are so advised by such underwriter can be
sold without such an effect (the “Maximum Piggyback Number”), as follows and in
the following order of priority:


22

--------------------------------------------------------------------------------

(i)     if the Piggyback Registration is an offering on behalf of the Company
and not any Person exercising Other Demand Rights (whether or not other Persons
seek to include securities therein pursuant to “piggyback” or other incidental
or participatory registration rights) (a “Primary Offering”), then (A) first,
such number of securities to be sold by the Company as the Company, in its
reasonable judgment and acting in good faith, shall have determined, (B) second,
if the number of securities to be included under clause (A) above is less than
the Maximum Piggyback Number, the number of Registrable Securities sought to be
registered by each Piggyback Seller, pro rata in proportion to the number of
Registrable Securities sought to be registered by all the Piggyback Sellers,
which in the aggregate, when added to the number of securities to be registered
under clause (A) above, equals or is less than the Maximum Piggyback Number, and
(C) third, if the number of securities to be included under clauses (A) and (B)
above is less than the Maximum Piggyback Number, the number of securities sought
to be registered by each Other Demanding Seller and all other proposed sellers,
pro rata in proportion to the number of securities sought to be registered by
all the Other Demanding Sellers and other proposed sellers, which in the
aggregate, when added to the number of securities to be registered under clauses
(A) and (B) above, equals the Maximum Piggyback Number; and


(ii)    if the Piggyback Registration is an offering other than a Primary
Offering, then (A) first, such number of securities sought to be registered by
the Company and each Other Demanding Seller, pro rata in proportion to the
number of securities sought to be registered by the Company and all such Other
Demanding Sellers, (B) second, if the number of securities to be included under
clause (A) above is less than the Maximum Piggyback Number, the number of
Registrable Securities sought to be registered by each Piggyback Seller, pro
rata in proportion to the number of Registrable Securities sought to be
registered by all the Piggyback Sellers, which in the aggregate, when added to
the number of securities to be registered under clause (A) above, equals or is
less than the Maximum Piggyback Number, and (C) third, if the number of
securities to be included under clauses (A) and (B) above is less than the
Maximum Piggyback Number, the number of securities sought to be registered by
all other proposed sellers, pro rata in proportion to the number of securities
sought to be registered by all other proposed sellers, which in the aggregate,
when added to the number of securities to be registered under clauses (A) and
(B) above, equals the Maximum Piggyback Number.


(c)          Withdrawal by the Company.  If, at any time after giving written
notice of its intention to register any of its securities as set forth in this
Section 5.02 and prior to the time the registration statement filed in
connection with such registration is declared effective, the Company shall
determine for any reason not to register such securities, the Company may, at
its election, give written notice of such determination to each Shareholder and
thereupon shall be relieved of its obligation to register any Registrable
Securities in connection with such particular withdrawn or abandoned
registration (but not from its obligation to pay the Registration Expenses (as
defined below) in connection therewith as provided herein).  In the event that a
Demanding Shareholder or any of its Affiliates is a Piggyback Seller, such
Demanding Shareholder, by notice to the Company, may continue such registration
as a Demand Registration.  The continuation of such registration shall be
counted as a Demand for such Demanding Shareholder.


23

--------------------------------------------------------------------------------

Section 5.03     Withdrawal Rights.  Any Shareholder that has notified or
directed the Company to include any or all of its Registrable Securities in a
registration statement under the Securities Act shall have the right to withdraw
any such notice or direction with respect to any or all of its Registrable
Securities designated for registration thereby by giving written notice to such
effect to the Company at least two (2) Business Days prior to the effective date
of such registration statement.  In the event of any such withdrawal, the
Company shall not include such Registrable Securities in the applicable
registration and such Registrable Securities shall continue to be Registrable
Securities hereunder.  No such withdrawal shall affect the obligations of the
Company with respect to the Registrable Securities not so withdrawn; provided
that, in the case of a Demand Registration, if such withdrawal shall reduce the
number of Registrable Securities sought to be included in such registration
below $50 million of aggregate market value as of such date, then the Company
shall as promptly as practicable give each holder of Registrable Securities
sought to be registered notice to such effect, referring to this Agreement and
summarizing this Section 5.03, and within five (5) Business Days following the
effectiveness of such notice, either the Company or the holders of a majority of
the remaining Registrable Securities sought to be registered may, by written
notices made to each holder of remaining Registrable Securities sought to be
registered and the Company, elect that such registration statement not be filed
or, if theretofore filed, be withdrawn.  During such period of five (5) Business
Days, the Company shall not file such registration statement if not theretofore
filed or, if such registration statement has been theretofore filed, the Company
shall not seek, and shall use its reasonable best efforts to prevent, the
effectiveness thereof.  Any registration statement withdrawn or not filed in
accordance with (i) an election by the Company, (ii) an election by the holders
of the majority of the Registrable Securities of Demanding Holders sought to be
registered pursuant to a Demand Registration pursuant to Section 5.01(e), (iii)
an election by the holders of the majority of the Registrable Securities of
Demanding Holders sought to be registered pursuant to such Demand Registration
prior to the effectiveness of the applicable Demand Registration Statement, (iv)
in accordance with an election by the holders of the majority of the Registrable
Securities of Demanding Holders sought to be registered pursuant to such Demand
Registration subsequent to the effectiveness of the applicable Demand
Registration Statement, if any post-effective amendment or supplement to the
applicable Demand Registration Statement contains adverse information regarding
the Company or any of its Subsidiaries or (v) an election by the holders of a
majority of the remaining Registrable Securities sought to be registered
following a withdrawal by other holders of Registrable Securities that reduces
the number of Registrable Securities sought to be included in such registration
below $50 million of aggregate market value, shall not, in each case, be counted
as a Demand.


24

--------------------------------------------------------------------------------

Section 5.04     Holdback Agreements.


(a)          Each Shareholder agrees not to effect any public or private sale or
distribution of (including sales pursuant to Rule 144 (or any successor
provision promulgated under the Securities Act) or any hedging or other
derivatives transactions with respect to) Equity Securities of the Company
during the ten (10) day period prior to the date which the Company intends, or
in the case of a Demand Registration, the Demanding Holders intend, to commence
a public offering pursuant to Section 5.01 or Section 5.02 hereof (as set forth
in the notice thereof provided by the Company or the Demanding Holders, as
applicable) through the ninety (90) day period immediately following the
effective date of such public offering (except as part of such registration),
or, in each case, if later, the date of any underwriting agreement with respect
thereto, or such shorter period of time included in any applicable lock-up
agreement entered into relating to such public offering; provided, however, that
the Shareholders shall not be obligated to comply with this Section 5.04 on more
than one (1) occasion in any nine (9) month period.


(b)          If so requested (pursuant to a timely written notice) by the
managing underwriter for any Piggyback Registration or Demand Registration, the
Company shall not affect any public or private sale or distribution of
(including any hedging or other derivatives transactions with respect to) Equity
Securities of the Company during the ten (10) day period prior to the date which
the Company intends, or in the case of a Demand Registration or a Piggyback
Registration other than a Primary Offering, the Demanding Holders or other
selling securityholders intend, to commence a public offering (as set forth in
the notice thereof provided by the Demanding Holders or other securityholders)
through the ninety (90) day period immediately following the effective date of
any Demand Registration (except as part of such registration), or, if later, the
date of any underwriting agreement with respect thereto.


Section 5.05     Registration Procedures.


(a)          Whenever the Shareholders have requested that any Registrable
Securities be registered pursuant to this Agreement (whether pursuant to a
Demand Registration or Piggyback Registration), the Company (subject to its
right to withdraw such registration as contemplated by Section 5.02(c)) shall
use reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of distribution
thereof and, in connection therewith, the Company shall as expeditiously as
possible:


(i)     prepare and file with the SEC a registration statement with respect to
such Registrable Securities on any form for which the Company then qualifies and
is available for the sale of Registrable Securities to be registered thereunder
in accordance with the intended method of distribution and use reasonable best
efforts to cause such registration statement to become effective within one
hundred twenty (120) days (thirty (30) days in the case of a short-form
registration) of the date thereof;


25

--------------------------------------------------------------------------------

(ii)    prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a continuous period
of not less than one hundred eighty (180) days (or, if earlier, until all
Registrable Securities included in such registration statement have been sold
thereunder in accordance with the method of distribution set forth therein)
until such time as the Company is entitled to use a short form registration
statement pursuant to the Securities Act, in which case such registration
statement shall be maintained continuously effective for a period of three years
(or such shorter period during which all Registrable Securities included therein
have been disposed of thereunder in accordance with the method of distribution
set forth therein), subject in each case, to black-out periods or other
restrictions imposed by the Company as required by applicable federal or state
securities laws, and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof as set forth in such registration statement
(including by incorporating in a prospectus supplement or post-effective
amendment, at the request of a seller of Registrable Securities, the terms of
the sale of such Registrable Securities);


(iii)   before filing with the SEC any such registration statement or prospectus
or any amendments or supplements thereto, the Company shall furnish to counsel
selected by the Demanding Shareholder (in the event of a Demand Registration),
counsel for the underwriter or sales or placement agent, if any, and any other
counsel for holders of Registrable Securities, if any, in connection therewith,
drafts of all such documents proposed to be filed and provide such counsel with
a reasonable opportunity for review thereof and comment thereon, such review to
be conducted and such comments to be delivered with reasonable promptness;


(iv)   promptly (A) notify each seller of Registrable Securities of each of (x)
the filing and effectiveness of the registration statement and prospectus and
any amendment or supplements thereto, (y) the receipt of any comments from the
SEC or any state securities law authorities or any other Governmental Entities
with respect to any such registration statement or prospectus or any amendments
or supplements thereto, and (z) any oral or written stop order with respect to
such registration, any suspension of the registration or qualification of the
sale of such Registrable Securities in any jurisdiction or any initiation or
threat of any proceedings with respect to any of the foregoing and (B) use its
reasonable best efforts to obtain the withdrawal of any order suspending the
registration or qualification (or the effectiveness thereof) or suspending or
preventing the use of any related prospectus in any jurisdiction with respect
thereto;


(v)     furnish to each seller of Registrable Securities, the underwriters and
the sales or placement agent, if any, and counsel for each of the foregoing, a
conformed copy of such registration statement and each amendment and supplement
thereto (in each case, including all exhibits thereto and documents incorporated
by reference therein) and such additional number of copies of such registration
statement, each amendment and supplement thereto (in such case without such
exhibits and documents), the prospectus (including each preliminary prospectus)
included in such registration statement and prospectus supplements and all
exhibits thereto and documents incorporated by reference therein and such other
documents as such seller, underwriter, agent or counsel may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
each such seller;


26

--------------------------------------------------------------------------------

(vi)    if requested by the managing underwriter or underwriters of any
registration or by Demanding Holders holding a majority of the Registrable
Securities sought to be registered by all the Demanding Holders pursuant to such
Demand Registration, subject to approval of counsel to the Company in its
reasonable judgment, promptly incorporate in a prospectus, supplement or
post-effective amendment to the registration statement such information
concerning underwriters and the plan of distribution of the Registrable
Securities as such managing underwriter or underwriters or such holders shall
reasonably furnish to the Company in writing and request be included therein,
including with respect to the number of Registrable Securities being sold by
such holders to such underwriter or underwriters, the purchase price being paid
therefor by such underwriter or underwriters and with respect to any other terms
of the underwritten offering of the Registrable Securities to be sold in such
offering; and make all required filings of such prospectus, supplement or
post-effective amendment as soon as possible after being notified of the matters
to be incorporated in such prospectus, supplement or post-effective amendment;


(vii)   use its reasonable best efforts to register or qualify such Registrable
Securities under such securities or “blue sky” laws of such jurisdictions as the
holders of a majority of Registrable Securities sought to be registered
reasonably request, notify the holders of Registrable Securities sought to be
registered when any registration or qualification has become effective under
such securities or “blue sky” laws or any exemption therefrom has been obtained
and do any and all other acts and things which may be reasonably necessary or
advisable to enable the holders of a majority of Registrable Securities sought
to be registered to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such holders and keep such registration or
qualification in effect for so long as the registration statement remains
effective under the Securities Act (provided that the Company shall not be
required to (x) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph, (y) subject
itself to taxation in any such jurisdiction where it would not otherwise be
subject to taxation but for this paragraph, or (z) consent to the general
service of process in any jurisdiction where it would not otherwise be subject
to general service of process but for this paragraph);


(viii)  notify each seller of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon the discovery that, or of the happening of any event as a result of
which, the registration statement covering such Registrable Securities, as then
in effect, contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or any fact necessary to make the
statements therein not misleading, and promptly prepare and furnish to each such
seller a supplement or amendment to the prospectus contained in such
registration statement (and prepare and file and cause to become effective a
post-effective amendment to such registration statement) so that such
registration statement shall not, and such prospectus as thereafter delivered to
the purchasers of such Registrable Securities shall not, contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or any fact necessary to make the statements therein not
misleading;


27

--------------------------------------------------------------------------------

(ix)    cause all such Registrable Securities to be listed on the Applicable
Securities Exchange;


(x)     make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees, attorneys and independent accountants to supply all
information reasonably requested by any such sellers, underwriters, attorneys,
accountants or agents in connection with such registration statement.  Each
seller of Registrable Securities agrees, on its own behalf and on behalf of all
its underwriters, accountants, attorneys and agents, that the information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of the Company unless and until such is made generally available to
the public.  Each seller of Registrable Securities further agrees, on its own
behalf and on behalf of all its underwriters, accountants, attorneys and agents,
that it will, upon learning that disclosure of such information is sought in a
court of competent jurisdiction, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the information deemed confidential;


(xi)    use its reasonable best efforts to comply with all applicable laws
related to such registration statement and offering and sale of securities and
all applicable rules and regulations of governmental authorities in connection
therewith (including the Securities Act and the Exchange Act) and make generally
available to its security holders as soon as practicable (but in any event not
later than fifteen (15) months after the effectiveness of such registration
statement) an earnings statement of the Company and its subsidiaries complying
with Section 11(a) of the Securities Act and Rule 158;


(xii)   permit any Shareholder, which Shareholder, in its sole and exclusive
judgment, might be deemed to be an underwriter or controlling person of the
Company, to participate in the preparation of such registration statement and to
require the insertion therein of material furnished to the Company in writing,
which in the reasonable judgment of such holder and such holder’s counsel should
be included;


28

--------------------------------------------------------------------------------

(xiii)  use reasonable best efforts to furnish to each seller of Registrable
Securities a signed counterpart of (x) an opinion of outside counsel for the
Company and (y) a comfort letter signed by the independent certified public
accountants who have certified the Company’s financial statements included or
incorporated by reference in such registration statement (and, if necessary, any
other independent certified public accountants of any Subsidiary of the Company
or any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the registration
statement), covering such matters with respect to such registration statement
and, in the case of the accountants’ comfort letter, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in opinions of issuer’s counsel and in accountants’ comfort letters delivered to
the underwriters in underwritten public offerings of securities for the account
of, or on behalf of, an issuer of common stock, such opinion and comfort letters
to be dated the date such opinions and comfort letters are customarily dated in
such transactions, and covering in the case of such legal opinion, such other
legal matters and, in the case of such comfort letter, such other financial
matters, as the holders of a majority of the Registrable Securities being sold
may reasonably request;


(xiv)   take all such other actions as the holders of a majority of the
Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities; and


(xv)    use reasonable best efforts to have appropriate officers of the Company
participate in “road shows” for any Demand Registration and analyst or investor
presentations and such other selling or informational activities as are
customary for transactions similar to the planned disposition of securities
requested by the Demanding Holders or the managing underwriter for such
offerings.


(b)          Underwriting.  Without limiting any of the foregoing, in the event
that any offering of Registrable Securities is to be made by or through an
underwriter, the Company shall enter into an underwriting agreement with a
managing underwriter or underwriters containing representations, warranties,
indemnities and agreements customarily included (but not inconsistent with the
agreements contained herein) by an issuer of common stock in underwriting
agreements with respect to underwritten public offerings of common stock for the
account of, or on behalf of, such issuers.  In connection with the sale of
Registrable Securities hereunder, any seller of such Registrable Securities may,
at its option, require that any and all representations and warranties by, and
indemnities and agreements of, the Company to or for the benefit of such
underwriter or underwriters (or which would be made to or for the benefit of
such an underwriter or underwriter if such sale of Registrable Securities were
pursuant to a customary underwritten offering) be made to and for the benefit of
such seller and that any or all of the conditions precedent to the obligations
of such underwriter or underwriters (or which would be so for the benefit of
such underwriter or underwriters under a customary underwriting agreement) be
conditions precedent to the obligations of such seller in connection with the
disposition of its securities pursuant to the terms hereof (it being agreed that
in connection with any Demand Registration, without limiting any rights or
remedies of the Shareholders, in the event any such condition precedent shall
not be satisfied and, if not so satisfied, shall not be waived by the holders of
a majority of the Registrable Securities to be included in such Demand
Registration, such Demand Registration shall not be counted as a permitted
Demand hereunder).  In connection with any offering of Registrable Securities
registered pursuant to this Agreement, the Company shall (x) furnish to the
underwriter, if any (or, if no underwriter, the sellers of such Registrable
Securities), unlegended certificates representing ownership of the Registrable
Securities being sold, in such denominations as requested and (y) instruct any
transfer agent and registrar of the Registrable Securities to release any stop
transfer order with respect thereto.


29

--------------------------------------------------------------------------------

(c)          Return of Prospectuses.  Each seller of Registrable Securities
hereunder agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 5.05(a)(viii), such
seller shall forthwith discontinue such seller’s disposition of Registrable
Securities pursuant to the applicable registration statement and prospectus
relating thereto until such seller’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 5.05(a)(viii) and, if so directed
by the Company, deliver to the Company all copies, other than permanent file
copies, then in such seller’s possession of the prospectus current at the time
of receipt of such notice relating to such Registrable Securities.  In the event
that the Company shall give such notice, the period during which such
registration statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of a
notice regarding the happening of an event of the kind described in Section
5.05(a)(viii) to the date when all such sellers shall receive such a
supplemented or amended prospectus and such prospectus shall have been filed
with the SEC.


Section 5.06     Registration Expenses.  All expenses incident to the Company’s
performance of, or compliance with, its obligations under this Agreement,
including all registration and filing fees, all fees and expenses of compliance
with securities and “blue sky” laws (including the fees and expenses of counsel
for underwriters or placement or sales agents, if any, in connection therewith),
all printing and copying expenses, all messenger and delivery expenses, all fees
and expenses of underwriters and sales and placement agents, if any, in
connection therewith (excluding discounts and commissions), all fees and
expenses of the Company’s independent certified public accountants and counsel
(including with respect to “comfort” letters and opinions) and all expenses
related to “road shows”, including the cost of any aircraft chartered for such
purpose (collectively, the “Registration Expenses”) shall be borne by the
Company.  The Company shall bear the fees and expenses of one (1) firm of
attorneys retained by the Demanding Shareholder in connection with a Demand
Registration, and the fees and expenses (subject to a maximum amount of $50,000)
of one (1) firm of attorneys retained by the Demanding Holders other than the
Demanding Shareholder in connection with a Demand Registration.  Notwithstanding
the foregoing, the Company shall not be responsible for the fees and expenses of
any other counsel, or any of the accountants, agents or experts retained by the
Shareholders in connection with the sale of Registrable Securities or any
underwriting discounts or commissions payable by the Shareholders in respect of
the sale of their Registrable Securities.  The Company will pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties, the expense of any annual audit or
quarterly review and the expense of any liability insurance) and, except as
otherwise provided in this Section 5.06, the expenses and fees for listing the
securities to be registered on the Applicable Securities Exchange.


30

--------------------------------------------------------------------------------

Section 5.07     Indemnification.


(a)          By the Company.  The Company agrees to indemnify, to the fullest
extent permitted by law, each holder of Registrable Securities being sold, such
holder’s officers, directors, managers, partners, shareholders, members,
employees and agents and each Person who controls (within the meaning of the
Securities Act) such holder or such other indemnified Person against all losses,
claims, damages, liabilities and expenses (including with respect to actions or
proceedings, whether commenced or threatened, and including reasonable attorney
fees and expenses) (collectively, the “Losses”) caused by, resulting from or
relating to: (i) any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus, free writing prospectus or
preliminary prospectus or any amendment thereof or supplement thereto; (ii) any
omission or alleged omission of a material fact required to be stated therein or
a fact necessary to make the statements therein not misleading, except insofar
as the same are caused by or contained in any information furnished to the
Company in writing by or on behalf of such holder expressly for use therein; or
(iii) any violation or alleged violation by the Company of the Securities Act or
any other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company.  In connection with an
underwritten offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall indemnify such underwriters,
their officers, directors, employees and agents and each Person who controls
(within the meaning of the Securities Act) such underwriters or such other
indemnified Person to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities being sold.


(b)          By Shareholders.  In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder will
furnish, or cause to be furnished, to the Company in writing information
regarding such holder’s ownership of Registrable Securities and its intended
method of distribution thereof and, to the extent permitted by law, shall
indemnify, on a several and not joint basis, the Company, its directors,
officers, employees and agents and each Person who controls (within the meaning
of the Securities Act) the Company or such other indemnified Person against all
Losses caused by, resulting from or relating to any untrue or alleged untrue
statement of material fact contained in the registration statement, prospectus,
free writing prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
caused by and contained in such information so furnished in writing by or on
behalf of such holder and such information was actually used by the Company in a
prospectus or amendment or supplement thereto and such untrue statement or
omission was not corrected in writing prior to use in such registration
statement, prospectus or preliminary prospectus; provided, however, that no
holder of Registrable Securities shall be liable to the Company in excess of the
net proceeds received by such holder from the sale of its Registrable
Securities.


31

--------------------------------------------------------------------------------

(c)          Notice.  Any Person entitled to indemnification hereunder shall
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification; provided, however, that the failure to give
such notice shall not release the indemnifying party from its obligation, except
to the extent that the indemnifying party has been prejudiced by such failure to
provide such notice.


(d)          Defense of Actions.  In any case in which any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party, in which event the indemnified party shall
be reimbursed by the indemnifying party for the expenses incurred in connection
with retaining separate legal counsel).  An indemnifying party shall not be
liable for any settlement of an action or claim effected without its consent
(which consent shall not be unreasonably withheld, conditioned or delayed).  The
indemnifying party shall lose its right to defend, contest, litigate and settle
a matter if it shall fail diligently to contest such matter (except to the
extent settled in accordance with the next following sentence).  No matter shall
be settled by an indemnifying party without the consent of the indemnified party
(which consent shall not be unreasonably withheld, conditioned or delayed).


(e)          Survival.  The indemnification obligations of the Company and the
Shareholders selling Registrable Securities under this Section 5.07 shall
survive until the first anniversary of the expiration of all applicable statutes
of limitation or extensions of such statutes.  The indemnification provided for
under this Agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified Person and will survive
the transfer of the Registrable Securities and the termination of this
Agreement.


(f)          Contribution.  If recovery is not available under the foregoing
indemnification provisions for any reason or reasons other than as specified
therein, any Person who would otherwise be entitled to indemnification by the
terms thereof shall nevertheless be entitled to contribution with respect to any
Losses with respect to which such Person would be entitled to such
indemnification but for such reason or reasons.  In determining the amount of
contribution to which the respective Persons are entitled, there shall be
considered the Persons’ relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and other equitable
considerations appropriate under the circumstances.  It is hereby agreed that it
would not necessarily be equitable if the amount of such contribution were
determined by a pro rata or per capita allocation.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.  Notwithstanding the
foregoing, no Shareholder shall be required to make a contribution in excess of
the net proceeds received by such Shareholder from the sale of Registrable
Securities.


32

--------------------------------------------------------------------------------

ARTICLE VI


CERTAIN OTHER AGREEMENTS


Section 6.01     [Reserved].


Section 6.02     Conflicts; Privilege.  Each of the parties hereto acknowledges
that (a) the Company, JLL and certain of their Affiliates retained Skadden,
Arps, Slate, Meagher & Flom LLP (“Skadden”) to act as counsel to the Company,
JLL and certain of their Affiliates in connection with the transactions
contemplated hereby, Skadden has not acted as counsel for any other Person in
connection with the transactions contemplated hereby, and no other Person has
the status of a client of Skadden for conflict of interest or any other purposes
in connection with such transactions; and (b) DSM and certain of its Affiliates
have retained Latham & Watkins LLP (“Latham & Watkins”) to act as counsel to DSM
and its Affiliates in connection with the transactions contemplated hereby,
Latham & Watkins has not acted as counsel for any other Person in connection
with the transactions contemplated hereby, and no other Person has the status of
a client of Latham & Watkins for conflict of interest or any other purposes in
connection with such transactions.  Each of the parties hereto further
acknowledges that after the Effective Date, Skadden may act as counsel to the
Company or its Subsidiaries in connection with matters arising out of or related
to this Agreement, the transactions contemplated hereby and the business
activities of the Company and its Subsidiaries and that neither Skadden’s prior
representation of the Company, JLL and certain of their Affiliates shall be
deemed to be a disabling conflict with respect to such representation.  Each of
the parties hereto hereby waives any conflict of interest resulting from the
foregoing.  The parties hereto further agree that, as to all communications,
whether written or electronic, (i) among Skadden, JLL, the Company or any of
their respective Affiliates, and all of their files, attorney notes, drafts or
other documents, that relate in any way to the transactions contemplated by this
Agreement, that predate the Effective Date and that are protected by the
attorney-client privilege, the expectation of client confidence or any other
rights to any evidentiary privilege, such protections belong to JLL Partners and
may be controlled by JLL Partners and shall not pass to or be claimed by the
Company or any of its respective Affiliates; and (ii) among Latham & Watkins,
DSM or any of their respective Affiliates, and all of their files, attorney
notes, drafts or other documents, that relate in any way to the transactions
contemplated by this Agreement, that predate the Effective Date and that are
protected by the attorney-client privilege, the expectation of client confidence
or any other rights to any evidentiary privilege, such protections belong to DSM
and may be controlled by DSM and shall not pass to or be claimed by the Company
or any of its respective Affiliates.  The parties agree to take, and to cause
their respective Affiliates to take, all steps necessary to implement the intent
of this Section 6.02.  The parties further agree that Skadden and Latham &
Watkins and their respective partners and employees are third party
beneficiaries of this Section 6.02.


33

--------------------------------------------------------------------------------

Section 6.03     Corporate Opportunities.  Subject to applicable law in each
case:


(a)          Certain Acknowledgments.  In recognition and anticipation that: 
(i) partners, principals, directors, officers, members, managers and employees
of JLL, DSM and their respective Affiliates (collectively, the “Corporate
Opportunity Entities”) may serve as directors or officers of the Company and its
Subsidiaries, (ii) the Corporate Opportunity Entities may engage in the same or
similar activities or related lines of business as those in which the Company or
its Subsidiaries, directly or indirectly, may engage or other business
activities that overlap with or compete with those in which the Company or its
Subsidiaries, directly or indirectly, may engage, and (iii) the Company and its
Subsidiaries may engage in material business transactions with the Corporate
Opportunity Entities and that the Company and its Subsidiaries are expected to
benefit therefrom, the provisions of this Section 6.03 are set forth to regulate
and define the conduct of certain affairs of the Company and its Subsidiaries as
they may involve the Corporate Opportunity Entities and their partners,
principals, directors, officers, members, managers and employees and the powers,
rights, duties and liabilities of the Company, the Company’s Subsidiaries and
their respective officers, directors, members, managers and shareholders in
connection therewith.


(b)          Competition and Corporate Opportunities.  Without limiting or
otherwise affecting what may otherwise be provided in any written agreement
between a Corporate Opportunity Entity and the Company or one or more of its
Subsidiaries (it being understood that no such agreement exists as of the date
hereof between DSM or JLL, on the one hand, and the Company or any of its
Subsidiaries, on the other hand), the Corporate Opportunity Entities shall not
have any duty to refrain from engaging, directly or indirectly, in the same or
similar business activities or lines of business as the Company or its
Subsidiaries.  In the event that any Corporate Opportunity Entity acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for itself and the Company or any of its Subsidiaries, neither the
Company nor any of its Subsidiaries shall, except as otherwise provided in
Section 6.03(c) below, have any expectancy in such corporate opportunity, and
the Corporate Opportunity Entity shall not have any duty to communicate or offer
such corporate opportunity to the Company or any of its Subsidiaries and,
without limiting or otherwise affecting what may otherwise be provided in any
written agreement between a Corporate Opportunity Entity and the Company or one
or more of its Subsidiaries, may pursue or acquire such corporate opportunity
for itself or direct such corporate opportunity to another Person, including one
of its Affiliates.


(c)          Allocation of Corporate Opportunities.  In the event that a
director of the Company or any of its Subsidiaries who is also a partner,
principal, director, officer, member, manager or employee of a Corporate
Opportunity Entity acquires knowledge of a potential transaction or matter that
may be a corporate opportunity for the Company or any of its Subsidiaries and
any Corporate Opportunity Entity, neither the Company nor any of its
Subsidiaries shall have any expectancy in such corporate opportunity, unless
such corporate opportunity is expressly offered to such person in his or her
capacity as a director of the Company or as a director of such Company
Subsidiary.


(d)          Certain Matters Deemed Not Corporate Opportunities.  In addition to
and notwithstanding the foregoing provisions of this Section 6.03, a corporate
opportunity shall not be deemed to belong to the Company or any of its
Subsidiaries if it is a business opportunity that the Company and its
Subsidiaries are not financially able or contractually permitted or legally able
to undertake, or that is, by its nature, not in the line of business of the
Company and its Subsidiaries or is of no practical advantage to the Company and
its Subsidiaries or is one in which the Company and its Subsidiaries have no
interest or reasonable expectancy; provided that the determination of whether
any corporate opportunity belongs to the Company or any of its Subsidiaries
shall be made by the members of the Board who were not designated by the
Corporate Opportunity Entity that acquired knowledge of such corporate
opportunity or any of such Corporate Opportunity Entity’s Affiliates.


34

--------------------------------------------------------------------------------

(e)          For purposes of this Section 6.03, no member of senior management
of the Company or any of its Subsidiaries shall be considered an affiliate of
JLL or DSM as a result of his or her involvement in any way with the Company or
any of its Subsidiaries or by virtue of holding equity in JLL, DSM or the
Partnership.


ARTICLE VII


MISCELLANEOUS


Section 7.01     Specific Performance.  Each of the parties acknowledges and
agrees that in the event of any breach or threatened breach of this Agreement,
the non-breaching party or parties would be irreparably harmed and could not be
made whole by monetary damages.  The parties hereby agree that in addition to
any other remedy to which they may be entitled at law or in equity, they shall
be entitled to compel specific performance of this Agreement in any action
instituted in any court set forth in Section 7.05.


Section 7.02     Entire Agreement.  This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein.  This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.


Section 7.03     Notices.  All notices and other communications hereunder shall
be in writing and shall be delivered personally or by next-day courier or
telecopied with confirmation of receipt to the parties at the addresses
specified below (or at such other address for a party as shall be specified by
like notice; provided that notices of change of address shall be effective only
upon receipt thereof).  Any such notice shall be effective upon receipt, if
personally delivered, or telecopied, or one (1) day after delivery to a courier
for next-day delivery.


If to the Company, to:


Patheon N.V.
111 Speen St, Suite 550
Framingham, Massachusetts 01701
Attention:  Eric Sherbet, General Counsel and Secretary


35

--------------------------------------------------------------------------------

and:


JLL Partners, Inc.
450 Lexington Avenue, 31st Floor
New York, New York  10017
Attention:  Dan Agroskin
Facsimile: (212) 286-8626


with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
920 North King Street
Wilmington, Delaware  19801
Attention:  Robert B. Pincus
Facsimile:  (302) 434-3090


If to any Shareholder:


To the address(es) set forth below such Shareholder’s name on Schedule I
attached hereto.


Section 7.04     Applicable Law.  The substantive laws of the State of Delaware
shall govern the interpretation, validity and performance of the terms of this
Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.


Section 7.05     Jurisdiction; Service of Process.  JURISDICTION AND VENUE IN
ANY SUIT, ACTION OR PROCEEDING (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE (INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY
SEEKING EQUITABLE RELIEF), SHALL PROPERLY AND EXCLUSIVELY LIE IN THE COURT OF
CHANCERY OF THE STATE OF DELAWARE (THE “COURT OF CHANCERY”) OR, TO THE EXTENT
THE COURT OF CHANCERY DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE (THE ”DELAWARE FEDERAL
COURT”) OR, TO THE EXTENT NEITHER THE COURT OF CHANCERY NOR THE DELAWARE FEDERAL
COURT HAS SUBJECT MATTER JURISDICTION, THE SUPERIOR COURT OF THE STATE OF
DELAWARE AND THE APPELLATE COURTS HAVING JURISDICTION OF APPEALS IN SUCH COURTS
(COLLECTIVELY, THE “CHOSEN COURTS”).  NO PARTY HERETO SHALL BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY JURISDICTION, VENUE OR OTHER FORUM OTHER THAN THE
CHOSEN COURTS PURSUANT TO THE FOREGOING SENTENCE.  BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
CHOSEN COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH
SUIT, ACTION OR PROCEEDING.  THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE
WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION
THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE
RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING.  DELIVERY OF ANY PROCESS REQUIRED
BY ANY SUCH CHOSEN COURT IN ACCORDANCE WITH SECTION 7.03 SHALL CONSTITUTE VALID
AND LAWFUL SERVICE OF PROCESS AGAINST EACH PARTY HERETO, WITHOUT NECESSITY FOR
SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.


36

--------------------------------------------------------------------------------

Section 7.06     Waiver of Jury Trial


.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED OR INCIDENTAL TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Section 7.07     Severability.  The invalidity, illegality or unenforceability
of one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.


Section 7.08     Successors; Assigns.  The provisions of this Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
respective successors and permitted assigns, and no provision of this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.  Neither this Agreement nor the rights or obligations of any
Shareholder hereunder may be assigned, except in connection with the Transfer of
Equity Securities of the Company by a Shareholder in accordance with Section
4.01, but subject to the limitations and requirements contained therein and in
Section 4.02.  Any such attempted assignment in contravention of this Agreement
shall be void and of no effect.


Section 7.09     Amendments.  This Agreement may not be amended, modified or
supplemented unless such modification is in writing and signed by the holders of
more than fifty percent (50%) of the Equity Securities of the Company then owned
by the Shareholders and their respective Affiliated Entities; provided, however,
that, (a) for so long as JLL and its Affiliated Entities own any Registrable
Securities, no amendment, modification, or supplement to this Agreement shall be
effective without the approval of JLL; and (b) so long as DSM and its Affiliated
Entities own any Registrable Securities, no amendment, modification, or
supplement to this Agreement shall be effective without the approval of DSM.


Section 7.10     Waiver.  Any waiver (express or implied) of any default or
breach of this Agreement must be in writing and shall not constitute a waiver of
any other or subsequent default or breach.


Section 7.11     Proxy; Further Assurances.  Subject to the provisions of the
Articles of Association, if any Shareholder fails or refuses to vote that
Shareholder’s Shares as required pursuant to Article III of this Agreement,
then, without further action by such Shareholder, the General Counsel of the
Company shall have an irrevocable proxy coupled with an interest to vote such
Shareholder’s Shares in accordance with Article III of this Agreement, and each
Shareholder, upon such failure or refusal to vote, hereby grants to the General
Counsel of the Company such irrevocable proxy coupled with an interest.  In
connection with this Agreement and the transactions contemplated hereby, each
Shareholder shall execute and deliver any additional documents and instruments
and perform any additional acts that the other Shareholder determines to be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.


37

--------------------------------------------------------------------------------

Section 7.12     Recapitalization; After Acquired Securities.  In the event that
any capital stock or other securities are issued in respect of, in exchange for,
or in substitution of, any Shares by reason of any reorganization,
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up, sale of assets, distribution to
Shareholders or combination of the Shares or any other change in the Company’s
capital structure, appropriate adjustments shall be made to the terms hereof, if
necessary, to fairly and equitably preserve the original rights and obligations
of the parties hereto under this Agreement.  Each Shareholder agrees that,
except as otherwise provided herein, all of the provisions of this Agreement
shall apply to all of the Shares owned beneficially or of record by such
Shareholder (and its Affiliates) as of the Effective Date and all Shares that
are acquired (beneficially or of record) by such Shareholder (or any of its
Affiliates) after the Effective Date.


Section 7.13     Term.  This Agreement shall terminate automatically if the
Effective Date does not occur prior to December 31, 2016.  This Agreement shall
terminate on the date that neither JLL nor its Affiliated Entities, on the one
hand, and neither DSM nor its Affiliated Entities, on the other hand, owns any
Registrable Securities; provided, however, that to the extent that any Demand
Registration or Piggyback Registration has commenced as of such time, this
Agreement shall remain in effect until the termination or expiration of the
Demand Registration or Piggyback Registration, as the case may be, and the
Shareholders’ obligations pursuant to Section 5.04 hereof shall continue until
ninety (90) days following the effectiveness of the registration statement
related thereto.  From and after the date of the termination of this Agreement
in accordance with the foregoing, each Shareholder shall no longer be bound by
any obligations, or be entitled to any benefits, under this Agreement (other
than those of its rights that have accrued prior to such date or that arise
thereafter under Section 5.07 or this Article VII).


Section 7.14     Counterparts.  This Agreement may be executed in two or more
counterparts (including by facsimile or other electronic means such as portable
document format (.pdf)), each of which shall be deemed an original but all of
which shall constitute one and the same Agreement.


Section 7.15     Code of Conduct.  As of the Effective Date, the Company shall
have adopted a code of business conduct that is substantially consistent with
DSM’s Code of Business Conduct in effect on the date of this Agreement.


[SIGNATURE PAGES FOLLOW.]


38

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Shareholders’ Agreement as of the date first above written.


 
PATHEON N.V.
 
 
 
 
 
 
 
By:
/s/ Daniel Agroskin
 
Name: 
Daniel Agroskin
 
Title: 
Director
 
 
 
 
 
 
 
JLL PATHEON CO-INVESTMENT FUND, L.P.
 
 
 
  By its general partner,    JLL Associates V (Patheon), L.P.          By its
general partner,    JLL Associates G.P. V (Patheon), Ltd.          By: /s/ Paul
Levy   Name:  Paul S. Levy   Title:  Managing Director

 
 
KONINKLIJKE DSM N.V.
 
 
 
 
By:
/s/ Michael Wahl
 
Name: 
Michael Wahl
 
Title: 
 
 
 
 
 
By:
/s/ Hugh Welsh
 
Name: 
Hugh C. Welsh
 
Title: 
 
 
 
 
  JLL/DELTA PATHEON HOLDINGS, L.P.         By: JLL/Delta Patheon GP, Ltd., its
General Partner         By:  /s/ Daniel Agroskin   Name:  Daniel Agroskin  
Title:  President

 

--------------------------------------------------------------------------------

 
PATHEON HOLDCO COÖPERATIEF U.A.
 
 
 
 
 
 
 
By:
/s/ Daniel Agroskin
 
Name: 
Daniel Agroskin
 
Title: 
Director
 
 
 
 
By:
/s/ Eric Sherbet
 
Name: 
Eric Sherbet
 
Title: 
Director
 
 
 
 
JLL ASSOCIATES V (PATHEON), L.P.
 
 
 
 
By its general partner,
 
JLL Associates G.P. V (Patheon), Ltd.
 
 
 
 
By:
 /s/ Paul Levy
 
Name: 
Paul S. Levy
 
Title: 
Managing Director
 
 
 
 
JLL PARTNERS FUND V (NEW PATHEON), L.P.
 
 
 
 
By its general partner,
 
JLL Associates V (New Patheon), L.P.
 
 
 
 
By its general partner,
 
JLL Associates G.P. V (Patheon), Ltd.
 
 
 
 
By:
/s/ Paul Levy
 
Name: 
Paul S. Levy
 
Title: 
Managing Director
 
 
 
 
JLL PARTNERS FUND VI (PATHEON), L.P.
 
 
 
 
By its general partner,
 
JLL Associates VI (Patheon), L.P.
 
 
 
 
By its general partner,
 
JLL Associates G.P. V (Patheon), Ltd.
 
 
 
 
By:
/s/ Paul Levy
 
Name: 
Paul S. Levy
 
Title: 
Managing Director

 

--------------------------------------------------------------------------------